Exhibit 10.9

 

Execution Copy



 



 

SUBSERVICING SUPPLEMENT



dated as of May 1, 2012



between



OCWEN LOAN SERVICING, LLC



and



HLSS HOLDINGS, LLC



 



 
 



  Contents   Clause   Page                   ARTICLE I. DEFINITIONS 1 1.1
Definitions 1 ARTICLE II. SUBSERVICING 3 2.1 Engagement as Subservicer 3 2.2
Servicing Transfer Procedures 3 2.3 Reference to Master Subservicing Agreement 3
ARTICLE III. SERVICING FEES 3 3.1 Base Subservicing Fee 3 3.2 Performance Fee 4
ARTICLE IV. MISCELLANEOUS 4 4.1 Incorporation 4 4.2 Third Party Beneficiaries 4
             SCHEDULE I Servicing Agreements    SCHEDULE II Retained Servicing
Fee Percentage    SCHEDULE III Target Ratio Schedule  





 



 
 

 



SUBSERVICING SUPPLEMENT

This SUBSERVICING SUPPLEMENT, dated as of May 1, 2012 (this “Subservicing
Supplement”), is by and between HLSS HOLDINGS, LLC, a Delaware limited liability
company (“Servicer”), and OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company (“Ocwen”).

RECITALS:

WHEREAS, as of the applicable Servicing Transfer Date (as defined herein),
Servicer will become the servicer of certain Mortgage Loans (as defined in the
Master Subservicing Agreement) pursuant to the terms of those certain pooling
and servicing agreements or other servicing agreements listed in Schedule I
hereto; and

WHEREAS, Servicer and Ocwen are parties to that certain Master Subservicing
Agreement dated as of February 10, 2012 (the “Master Subservicing Agreement”);
and

WHEREAS, Servicer desires to engage Ocwen to act as subservicer with respect to
the Mortgage Loans relating to those pooling and servicing agreements or other
servicing agreements listed in Schedule I hereto, as of the applicable Servicing
Transfer Date (as defined herein), and Ocwen desires to act as subservicer with
respect to the Mortgage Loans relating to those pooling and servicing agreements
or other servicing agreements, on the terms set forth in the Master Subservicing
Agreement, as supplemented by this Subservicing Supplement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Servicer and Ocwen agree as follows:

ARTICLE I.

DEFINITIONS.

1.1 Definitions. (a) For purposes of this Subservicing Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below.

“Base Subservicing Fee” has the meaning set forth in Section 3.1.

“Deferred Servicing Agreement” has the meaning set forth in the Sale Supplement.

“Excess Servicing Advances” shall mean, for any calendar month, the amount, if
any, by which the outstanding Servicing Advances with respect to the Servicing
Agreements as of the last day of such calendar month exceeds an amount equal to
(a) the Target Ratio for such calendar month multiplied by (b) the unpaid
principal balance of the Mortgage Loans subject to the Servicing Agreements as
of the last day of such calendar month.

 

Subservicing Supplement

 

1

 



 



 
 

 



“Monthly Reporting Date” means, with respect to each Subject Servicing
Agreement, the date specified as the “Monthly Reporting Date” in Schedule I to
this Subservicing Supplement.

“Monthly Servicing Fee” shall mean, for each calendar month, the sum of the Base
Subservicing Fee such calendar month and the Seller Monthly Servicing Fee (as
defined in the Sale Supplement) for such calendar month.

“Performance Fee” has the meaning set forth in Section 3.2.

“Retained Servicing Fee” shall mean, for any calendar month, an amount equal to
the sum of (a) the product of the Retained Servicing Fee Percentage for such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Subject Servicing Agreements and the Deferred Servicing
Agreements during such calendar month, and (b) the Retained Servicing Fee
Shortfall, if any, for the immediately prior calendar month.

“Retained Servicing Fee Percentage” shall mean, for any calendar month, the
percentage set forth on Schedule II to this Subservicing Supplement.

“Retained Servicing Fee Shortfall” shall mean, for any calendar month, beginning
in May, 2012, an amount equal to the excess, if any, of (a) the Retained
Servicing Fee for such calendar month over (b) the excess, if any, of (x) the
aggregate Servicing Fees actually received by Servicer pursuant to the Subject
Servicing Agreements and with respect to the Deferred Servicing Agreements
during such calendar month (whether directly pursuant to such Subject Servicing
Agreement or pursuant to Sale Supplement, as applicable) over (y) the Monthly
Servicing Fee for such calendar month.

“Sale Supplement” shall mean that certain Sale Supplement, dated as of the date
hereof, between Servicer, as Purchaser, and Ocwen, as Seller, as the same may be
amended, supplemented or otherwise modified from time to time.

“Scheduled Termination Date” means, with respect to each Subject Servicing
Agreement serviced pursuant to this Subservicing Supplement, the date which is
six (6) years after the closing date of the initial acquisition of assets
pursuant to the Sale Supplement.

“Servicing Agreement” shall mean each of the pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto.

“Servicing Fees” shall mean, with respect to any Servicing Agreement, the
servicing fees payable to Servicer under the Subject Servicing Agreements,
including each “servicing fee” payable based on a percentage of the outstanding
principal balance of the Mortgage Loans serviced pursuant to such Servicing
Agreement, but excluding any Ancillary Income, Prepayment Interest Excess or any
amounts earned in connection with the investment of funds in the related
Custodial Accounts and Escrow Accounts.

“Servicing Transfer Date” shall have the meaning specified in the Sale
Supplement.

“Subject Servicing Agreement”, shall mean, as of any date of determination, each
Servicing Agreement with respect to which the Servicing Transfer Date has
occurred on or prior to such date and with respect to which the Subservicing
Termination Date has not occurred on or prior to such date.

 

Subservicing Supplement

 

2

 



 



 
 

 



“Target Ratio” for each calendar month shall mean the amount specified in
Schedule III with respect to such month.

(b) Any capitalized term used but not defined in this Subservicing Supplement
shall have the meaning assigned to such term in the Master Subservicing
Agreement.

ARTICLE II.

SUBSERVICING

2.1  Engagement as Subservicer. Servicer hereby engages Ocwen to act as
subservicer, and Ocwen agrees to act as subservicer, with respect to the
Mortgage Loans relating to those certain pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto (the “Subject Servicing
Agreements”) pursuant to the terms of the Master Subservicing Agreement, as
supplement by this Subservicing Supplement, on and after the related Servicing
Transfer Date for such Subject Servicing Agreement. Except as set forth in this
Subservicing Supplement or the Master Subservicing Agreement, Ocwen further
agrees to be responsible for performing all of the duties and obligations of
Servicer and its subservicers under each Subject Servicing Agreement, and to
meet any standards and fulfill any requirements applicable to Servicer or its
subservicer under each Subject Servicing Agreement on and after the related
Servicing Transfer Date.

2.2 Servicing Transfer Procedures. Servicer and Ocwen each covenant and agree to
following the Servicing Transfer Procedures agreed pursuant to the Sale
Supplement with respect to each Subject Servicing Agreement.

2.3 Reference to Master Subservicing Agreement. Each of Servicer and Subservicer
agrees that (a) this Subservicing Supplement is a “Subservicing Supplement”
executed pursuant to Section 2.1 of the Master Subservicing Agreement, (b) the
terms of this Subservicing Supplement are hereby incorporated into the Master
Subservicing Agreement with respect to the Subject Servicing Agreements and the
related Mortgage Loans to the extent set forth therein, (c) each of the Subject
Servicing Agreements listed in Schedule I is a “Subject Servicing Agreement” as
such term is used in the Master Subservicing Agreement on and after the related
Servicing Transfer Date, and (d) the terms of this Subservicing Supplement apply
to the Subject Servicing Agreements specified herein and not to any other
“Subject Servicing Agreement” as that term is used in the Master Subservicing
Agreement. In the event of any conflict between the provisions of this
Subservicing Supplement and the Master Subservicing Agreement, the terms of this
Subservicing Supplement shall prevail.

ARTICLE III.

SERVICING FEES

3.1 Base Subservicing Fee. As compensation for its services with respect to the
Subject Servicing Agreements, Servicer shall pay Ocwen a monthly base
subservicing fee for each calendar month during which Ocwen is servicing
Mortgage Loans with respect to Subject Servicing Agreements pursuant to this
Subservicing Supplement equal to 12.00% of the aggregate Servicing Fees actually
received by Servicer pursuant to the Subject Servicing Agreements during such
calendar month (the “Base Subservicing Fee”).

 

Subservicing Supplement

 

3

 



 



 
 

 



3.2 Performance Fee. Servicer shall pay to Ocwen for each calendar month during
which Ocwen is servicing Mortgage Loans with respect to Subject Servicing
Agreements pursuant to this Subservicing Supplement a performance fee (the
“Performance Fee”) equal to the greater of (a) zero and (b) the excess, if any,
of the aggregate of all Servicing Fees actually received by Servicer pursuant to
the Subject Servicing Agreements and with respect to the Deferred Servicing
Agreements during such calendar month (whether directly pursuant to such Subject
Servicing Agreement or pursuant to the Sale Supplement, as applicable) over the
sum of (i) the Monthly Servicing Fee for such calendar month and (ii) the
Retained Servicing Fee for such calendar month, multiplied by (y) a fraction,
(i) the numerator of which is the average unpaid principal balance of all
Mortgage Loans subject to the Subject Servicing Agreements during such calendar
month and (ii) the denominator of which is equal to the sum of the average
unpaid principal balance of all Mortgage Loans subject to the Deferred Servicing
Agreements during such calendar month and the average unpaid principal balance
of all Mortgage Loans subject to the Subject Servicing Agreements during such
calendar month, or such other allocation percentage which is agreed by Servicer
and Ocwen (the “Allocation Percentage”). The Performance Fee, if any, for any
calendar month will be reduced by 6.50% per annum (i.e., 0.5417% per month) of
the Excess Servicing Advances, if any, for such calendar month multiplied by the
Allocation Percentage. If the Closing Date does not occur on the first day of a
calendar month, the Performance Fee for the period from the Closing Date to the
last of the calendar month in which the Closing Date occurs shall be calculated
in a pro rata manner based on the number of days in such period.

ARTICLE Iv.

MISCELLANEOUS

4.1 Incorporation. The provisions of Article 10 of the Master Subservicing
Agreement are hereby incorporated into this Subservicing Supplement by
reference, mutatis mutandis, as if its provisions were fully set forth herein.

4.2 Third Party Beneficiaries. Ocwen and Servicer each acknowledges and agrees
that the indenture trustee, on behalf of the holders of related notes, with
respect to any Servicing Advance Facility pursuant to which Servicer has
transferred Servicer Advances made pursuant to a Servicing Agreement is an
express third party beneficiary of this Subservicing Supplement and the
Subservicing Agreement solely with respect to the Servicing Agreements related
to such Servicing Advance Facility.

 

[Signature Page Follows]

 

Subservicing Supplement

 

4

  



 
 
 




IN WITNESS WHEREOF, the parties hereto have caused this Subservicing Supplement
to be executed and delivered as of the date first above written. 

        HLSS HOLDINGS, LLC               By: Home Loan Servicing Solutions,
Ltd., its sole member                 By: /s/ James Lauter                 Name:
James Lauter                 Title: CFO                         OCWEN LOAN
SERVICING, LLC                 By: /s/ John Britti                 Name: John
Britti                 Title: Authorized Signatory  



 



Subservicing Supplement

 

5

 



 



 
 

 



SCHEDULE I

SERVICING AGREEMENTS



  Short Form Deal Name Subject Servicing Agreement Monthly Reporting Date
1.                      DB ACE 2006-ASAP4 Pooling and Servicing Agreement, dated
as of July 1, 2006, among ACE Securities Corp., as Depositor, Ocwen Loan
Servicing, LLC, as Servicer, Wells Fargo Bank, National Association, as Master
Servicer and Securities Administrator and HSBC Bank USA, National Association,
as Trustee. 2573 2.                      MABS 2006-AM3 Pooling and Servicing
Agreement, dated as of October 1, 2006, among Mortgage Securitization
Transactions, Inc., as Depositor, Ocwen Loan Servicing, LLC, as Servicer, Wells
Fargo Bank, National Association, as Master Servicer and Trust Administrator,
and U.S. Bank National Association, as Trustee. 2585 3.                      ACE
2007-D1 Pooling and Servicing Agreement, dated as of November 1, 2007, among DB
Structured Products, Inc., as Seller, ACE Securities Corp., as Depositor, Ocwen
Loan Servicing, LLC, as Servicer, Clayton Fixed Income Services Inc., as credit
risk manager, HSBC Bank USA, National Association, as Trustee, and Wells Fargo
Bank, N.A., as Master Servicer and as Securities Administrator. 2657
4.                      Soundview 2008-1 Pooling and Servicing Agreement, dated
as of December 1, 2007, among Financial Asset Securities Corp., as depositor,
Ocwen Loan Servicing, LLC, as servicer, Wells Fargo Bank, N.A., as master
servicer, trust administrator and custodian, and Deutsche Bank National Trust
Company, as trustee. 2661 5.                      Morgan Stanley IXIS 2006-2
Pooling and Servicing Agreement, dated as of November 1, 2006, among Morgan
Stanley ABS Capital I Inc., as depositor, Saxon Mortgage Services, Inc., as a
servicer, Countrywide Home Loans Servicing LP, as a servicer, First NLC
Financial Services, LLC, as the responsible party, IXIS Real Estate Capital Inc.
and Deutsche Bank National Trust Company, as trustee. 2749 6.                   
  IXIS Real Estate Cap Trust 2007-HE1 Pooling and Servicing Agreement, dated as
of January 1, 2007, among Morgan Stanley ABS Capital I Inc., as depositor, Wells
Fargo Bank, National Association, as master servicer and securities
administrator, Saxon Mortgage Services, Inc., as servicer, IXIS Real Estate
Capital Inc., as unaffiliated seller, and Deutsche Bank National Trust Company,
as trustee and custodian. 2753

 



Sch I-1

 



 
 
 




7.                      Merrill Lynch Mtg Inv Tr 2006-RM3 Pooling and Servicing
Agreement, dated as of June 1, 2006, among Merrill Lynch Mortgage Investors,
Inc., as depositor, Saxon Mortgage Services, Inc., as servicer, and LaSalle Bank
National Association, as trustee. 2754 8.                      Morgan Stanley
ABS Cap 2006-HE8 Pooling and Servicing Agreement, dated as of November 1, 2006,
among Morgan Stanley ABS Capital I Inc., as depositor, Wells Fargo Bank,
National Association, as master servicer, securities administrator and a
custodian, Saxon Mortgage Services, Inc., as a servicer, Countrywide Home Loans
Servicing LP, as a servicer, New Century Mortgage Corporation, as a servicer, NC
Capital Corporation, as a responsible party, WMC Mortgage Corp., as a
responsible party, Decision One Mortgage Company, LLC, as a responsible party,
Deutsche Bank National Trust Company, as trustee and LaSalle Bank National
Association and, together with Wells Fargo Bank, National Association, as
custodians. 2755 9.                      Morgan Stanley ABS Cap 2007-HE2 Pooling
and Servicing Agreement, dated as of February 1, 2007, among Morgan Stanley ABS
Capital I Inc., as depositor, Saxon Mortgage Services, Inc., as a servicer,
Countrywide Home Loans Servicing LP, as a servicer, Wells Fargo Bank, National
Association, as a servicer and a custodian, New Century Mortgage Corporation, as
a servicer, NC Capital Corporation, as a responsible party, WMC Mortgage Corp.,
as a responsible party, Decision One Mortgage Company, LLC, as a responsible
party, Deutsche Bank National Trust Company, as trustee and LaSalle Bank
National Association, as a custodian. 2756 10.                      Morgan
Stanley ABS Cap 2007-HE3 Pooling and Servicing Agreement, dated as of February
1, 2007, among Morgan Stanley ABS Capital I Inc., as depositor, Saxon Mortgage
Services, Inc., as a servicer, Countrywide Home Loans Servicing LP, as a
servicer, NC Capital Corporation, as responsible party, Deutsche Bank National
Trust Company, as trustee, and Wells Fargo Bank, National Association, as
custodian. 2757 11.                      Morgan Stanley ABS Cap 2007-NC1 Pooling
and Servicing Agreement, dated as of January 1, 2007, among Morgan Stanley ABS
Capital I Inc., as depositor, Countrywide Home Loans Servicing LP, as a
servicer, Saxon Mortgage Services, Inc., as a servicer, NC Capital Corporation,
as a responsible party, and Deutsche Bank National Trust Company, as trustee.
2758

 

Sch I-2

 



 
 
 




12.                      IXIS RE Capital Trust 2006-HE2 Pooling and Servicing
Agreement, dated as of May 1, 2006, by and among Morgan Stanley ABS Capital I
Inc., as Depositor, JPMorgan Chase Bank, National Association, as Master
Servicer, Backup Servicer and Securities Administrator, Saxon Mortgage Services,
Inc., as Servicer, Master Financial, Inc., as Servicer, IXIS Real Estate Capital
Inc., as Unaffiliated Seller, and Deutsche Bank National Trust Company, as
Trustee and Custodian. 2751 13.                      IXIS Real Estate Cap Trust
2006-HE3 Pooling and Servicing Agreement, dated as of September 1, 2006, by and
among Morgan Stanley ABS Capital I Inc., as Depositor, Wells Fargo Bank,
National Association, as Master Servicer, Backup Servicer and Securities
Administrator, Saxon Mortgage Services, Inc., as Servicer, Master Financial,
Inc., as Servicer, IXIS Real Estate Capital Inc., an Unaffiliated Seller, and
Deutsche Bank National Trust Company, as Trustee and Custodian. 2752
14.                      Morgan Stanley ABS Cap 2007-NC2 Pooling and Servicing
Agreement, dated as of April 1, 2007, by and among Morgan Stanley ABS Capital I
Inc., as Depositor, Wells Fargo Bank, National Association, as Master Servicer
and Securities Administrator, Saxon Mortgage Services, Inc., as Servicer,
Countrywide Home Loans Servicing LP, as Servicer, and Deutsche Bank National
Trust Company, as Trustee. 2759

 

Sch I-3

 



 
 
 




 

SCHEDULE II

 



RETAINED SERVICING FEE PERCENTAGE



From Month1 To Month Retained Fee 1 3 31.5 bps 4 6 30.5 bps 7 12 29.5 bps 13 18
28.5 bps 19 24 27.5 bps 25 30 27.5 bps 31 36 27.5 bps 37 42 27.0 bps 43 48 27.0
bps 49 54 27.0 bps 55 60 27.0 bps 61 66 27.0 bps 67 72 27.0 bps

 

 

 



 

 1 Starting with May 2012.



Sch II-1

 



 
 
 




SCHEDULE III

TARGET RATIO SCHEDULE

 














Month2 Target Advance Ratio 1 3.07% 2 2.99% 3 2.92% 4 2.85% 5 2.77% 6 2.71% 7
2.64% 8 2.57% 9 2.51% 10 2.45% 11 2.38% 12 2.32% 13 2.27% 14 2.21% 15 2.15% 16
2.10% 17 2.05% 18 2.00% 19 2.00% 20 2.00% 21 2.00% 22 2.00% 23 2.00% 24 2.00% 25
2.00% 26 2.00% 27 2.00% 28 2.00% 29 2.00% 30 2.00% 31 2.00% 32 2.00% 33 2.00%

 



 

2 Starting with May 2012.

 

Sch III-1

 



 
 
 




Month2 Target Advance Ratio 34 2.00% 35 2.00% 36 2.00% 37 2.00% 38 2.00% 39
2.00% 40 2.00% 41 2.00% 42 2.00% 43 2.00% 44 2.00% 45 2.00% 46 2.00% 47 2.00% 48
2.00% 49 2.00% 50 2.00% 51 2.00% 52 2.00% 53 2.00% 54 2.00% 55 2.00% 56 2.00% 57
2.00% 58 2.00% 59 2.00% 60 2.00% 61 2.00% 62 2.00% 63 2.00% 64 2.00% 65 2.00% 66
2.00% 67 2.00% 68 2.00% 69 2.00% 70 2.00% 71 2.00% 72 2.00%



 

Sch III-2

 



 

 